— Order modified so as to direct that the question of fact as to the competency of the respondent, Minnie Grau, shall be tried by a jury at a Trial Term of the court appointed to be held in Suffolk county commencing on the 5th day of February, 1923. As so modified the order is affirmed, without costs. On the entire proceedings we think the interests of all parties concerned will be best served by a trial of the question before the court and a jury at the regular Trial Term. Kelly, P. J., Rich, Jaycox, Maiming and Kapper, JJ., concur. Settle order on notice containing questions to be submitted to the jury.